Case 4:20-cv-00597-BLW Document1 Filed 12/28/20 Page 1 of 10

LW2e-19-O1“F

Pro Se | (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT
for the
District of

Division

Case No.

 

ii Nyde.- Khrdes

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the spuce above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

)
)
)
)
Jury Trial: (check one) [] Yes [No
)

“V- )
)
)
)
)
)
)
)

Te forsop Joun &y

Defendant(s)
(Write the full name of each defendant who is being ~) If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page

with the full list of names.)

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

(to be filled in by the Clerk's Office)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name x mM thd C Rh od CS

 

 

 

 

 

Street Address L300 = ) Jeleay rr R ly SE
City and County WaSh natin") Wash ivan Co.
State and Zip Code Urth ee KU LEO) y

Telephone Number (2. af 3 oa eS = 8 ty Not on = Corte P+
E-mail Address d\n \ je eam ailitomn

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person's job or title (iffmown). Attach additional pages if needed.
Case 4:20-cv-00597-BLW Document1 Filed 12/28/20 Page 2 of 10

Pro Se | (Rev. 12/16) Complaint for a Civil Case
Defendant No. 1

Name 7” pyay/ blahe 6G. Hall » FSO.

Job or Title grenowiy® O/A Sém ZL ced jes 7

 

 

 

 

Street Address [096 S. “dd “ah hye. Ste [80

City and County dda vr ) Falls: Ponnevile co,
State and Zip Code AA a i /) J Sal JOB

Telephone Number By / ge) roe BB

 

E-mail Address (vinom = yal, OhacgpHpy eb [s 00m
ef. qg @ have YS: OVA
Defendant No. 2
Name
Job or Title (if known)
Street Address

 

 

 

City and County
State and Zip Code

 

 

Telephone Number
E-mail Address (if known)

 

 

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number
E-mail Address /ifknown)

 

 

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Page 2 of 5
Case 4:20-cv-00597-BLW Document 1 Filed 12/28/20 Page 3 of 10

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

iT.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Xr ederal question [ Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A, If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1, The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name)
State of (name)

, 1S a citizen of the

 

 

b. If the plaintiff is a corporation
The plaintiff, (ame)
under the laws of the State of (name) ;
and has its principal place of business in the State of (name)

, is incorporated

 

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual
The defendant, (name) , is a citizen of

the State of (name)

(foreign nation)

 

. Or is a citizen of

 

 

Page 3 of 5
Case 4:20-cv-00597-BLW Document1 Filed 12/28/20 Page 4 of 10

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Ii.

IV.

b. If the defendant is a corporation
The defendant, (name)
’ the laws of the State of (name)

, is incorporated under

 

, and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

and has its principal place of business in (name)

 

(f more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

Page 4 of 5
Pro Se | (Rev. 12/16) Complaint for a Civil Case

Case 4:20-cv-00597-BLW Document1 Filed 12/28/20 Page 5 of 10

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

T agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: / A “2 (e- 3 O

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

Keng, Lids = Yoke
‘lin © Wyde -Khodes

 

 

 

 

 

 

 

 

Page 5 of 5
Case 4:20-cv-00597-BLW Document1 Filed 12/28/20 Page 6 of 10

Kim Hyde-Rhodes
1360 E Telegraph St. #98
Washington, UT. 84780

Khyde4@gmail.com
(208)251-3585

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

KIM HYDE-RHODES ) U.S. Docket #:

) Supreme Court #: 48294-2020
vs ) State docket #: CV26-19-0144

) COMPLAINT AND ESTABLISHMENT
JEFFERSON Co. ) PETITION FOR NEGLIGENCE AND

) INTENTIONAL INJURY

 

COMES NOW Kim Hyde-Rhodes petition's this court for relief. | filed a lawsuit against the
County of Jefferson County due to the conduct/misconduct and intentional negligence of duty
performed by several agencies within. My complaint is against the courts, the employees of the courts,
the Sheriff's Office, the other individuals who altered court record, made false representations,
fabricated record, forged signatures, were in contempt of subpoena, and ultimately did not do their job
to standard. The prosecuting attorney did not perform his job to standard and showed fraudulent
information, the court clerk's altered court record, court minutes were not accurate in some cases, and
the proposed order was not accurate and did not represent happenings within the court proceedings. |
was not given due process of law, and never had an opportunity to address much of these things due to
all of the vexatious litigations | was experiencing in Jefferson County. | was prejudiced in several ways. |
was illegally convicted of a crime | did not commit. | received a child abuse charge on my criminal
history and was put on the child abuse registry. | did not and have not ever abused my children; in fact |
was the victim of the battery committed. | was the victim of an incident with my son and | was

assaulted, he went to jail, and then gets taken with no due process of law. My victim rights were
Case 4:20-cv-00597-BLW Document1 Filed 12/28/20 Page 7 of 10

violated and | was never accused of the crime yet ended up with it. | have since then worked with
federal authorities to have the false charge removed. | have also had my taxes and me and my
husband’s joint taxes taken and my son had not been out of the home for a year in order to qualify for
child support. This created hardships and at present | have been abandoned. My husband has chosen
not to spend another dime on misrepresentation, we have hired several attorneys and they all have
been ineffective against the coercive powers of the govt. in this matter. They are assisting me now, but
do not dare go against the authority of the state and court. | was not given an opportunity to present a
case, even though it has been reported to law enforcement, it is out of their authority and being
considered a civil matter. | would like the crimes and this case addressed as it was and is a crime. It is
against my civil rights and constitutional rights to not be able to do so. | have been denied record, dealt
with altered court records, the court has denied me representation, they have denied me a disability
rights advocate, and they have denied me due process of the law and equal protections of the law. |
have been falsely accused of a trespassing threat, and then denied access to the courthouse and to the
sheriff's office. | have been lied to and about, and it was done intentionally. The agencies that have
taken the reports have failed to do their job and have not done so properly. | have been denied equal
protections to the laws. | was misrepresented. My children's attorney, John Stosich, performed a
conflict of interest and intentionally began to represent my daughter as the foster parent ina
guardianship case knowing that IDHW was in contempt. !| have been denied an appeal, denied victim
rights, | was out of town when they had court and allowed my daughter to represent my son in juvenile
case. They used inadmissible evidence against me and evidence that was not factual in nature that is
possibly why we never had a proper adjudicatory hearing. | have been denied several other rights and
accesses here in Jefferson County and | even have audio recordings of the events, cop cams, and court
audio and video. | have never been able to present that to the court or to the appellate court as well. |

have never been treated fairly here in this County and move this court to address the crimes,
Case 4:20-cv-00597-BLW Document1 Filed 12/28/20 Page 8 of 10

negligence, and grant me some relief from this horrible miscarriage of justice. | have asked for

$3,000,000,000.00 (three million dollars) for this tortious behavior and failure to perform their duties,

and the fact that it was done intentionally by so many needs also to be addressed as it is public

corruption, against the law, and wrong. | will also be seeking all expenses, attorney's fees, all other

unnecessary expenses this has created, loss of wage, and travel expenses. | am asking to have the

violators of the law to pay for their intentional violation of it and have to answer for their actions.

Kim Hyde-Rhodes brings forth the following causes of action and alleges the following:

10.

Kim Hyde-Rhodes, the plaintiff, is a citizen of the United States of America, mother to the two
children in question and entitled to access to justice and equal protection of the law.

The defendants are either employees of the county of Jefferson, city of Rigby, or affiliated with
Jefferson county Idaho.

On Aug. 3rd 2018 there were three employees of the Jefferson Co. Sheriff's Office that showed
up to a disturbance at my residence. They ended up arresting my son for battery and breach of
peace.

They made reports that does not match their cop cam recordings exactly and know that after
speaking to CPS that the children were to be left home, except the out of control teen who was
given several opportunities to comply with the officers.

| was the victim of the incident that took place that evening. In court the next day Kolby was
removed for a CPA action with no due process of law. | will include the audio recordings from
the case as proof of the illegal removal and the removal with no due process.

A month and a half later, my youngest son who had remained home was taken out of school and
never showed up on the bus ride home from school. | called 911 and reported him missing. It
was then | found out that he was taken on a CPA action and for no apparent reason.

Jefferson County, IDHW, and other have used inadmissible evidence against me and evidence of
which was not based upon merit.

| had no due process of law and was never given the opportunity to present my case against the
various individuals who did the questionable activity, fraud, and misrepresentation.

| attempted to take this lawsuit to court and was shut down, this case was dismissed on false
pretenses and | was denied a jury trial.

| appealed this case and due to the 25 cases going on | had to represent myself for | was unable
to keep up with the filings in a timely manner or falsely accused of it anyway. | was denied my
right to petition the govt. on a grievance.
11.

12.

13.

14.

15.

16.

17.

18.

19.

20.

Case 4:20-cv-00597-BLW Document1 Filed 12/28/20 Page 9 of 10

The Supreme Court dismissed this case and it was on false pretenses presented by the lower
courts.

| have been denied augmenting the record as it is inaccurate at present and needs amended
before these cases proceed.

Court records have been altered by several employees of the court, court clerks, and such.

The case summaries are not reflective of happenings in court and the court minutes are not
adequate and do not adequately reflect events that took place.

There was fraud in several things, procedural deficiencies, and statutory violations.

| have police reports and cop cam evidence addressing the altered court records all the way up
to the U.S. DOJ (Dept. of Justice). It is supposedly a civil matter even though the law has been
broken, intentionally misrepresented, and mistakes have been made.

| was denied access to the courthouse and the Sheriff's Office, denied representation, denied a
disability rights advocate, denied due process, and denied my right to be heard. | was denied
appeals, denied records | have requested.

Several other violations have happened including but not limited to harassment, false
accusations, denial of services, denial to get back with me and address issues presented, and
several other things like not showing up to court on a subpoena.

| will give names and evidence in a second complaint if allowed, as | am in dire straits at this
time to have relief.

| am broke, broke down in another state, and money less. The courts will not grant me
representation, fee waivers, appeals; paperwork needed and requested, they will not grant me a
hearing on an abandonment allegation. They have violated 18 U.S.C 1001 and are knowingly
and willingly trying to break me financially to prevent further litigation | assume and have
successfully done so. | AM IN NEED OF IMMEDIATE RELIEF IN THIS MATTER AND ASK FOR THIS
COURT TO ALLOW THIS COMPLAINT AND ALLOW ME TO PROVIDE AN
ADDITIONAL/SUPPLIAMENTARY COMPLAINT IN THE FUTURE. | NEED THIS ADDRESSED
IMMEDIATELY AS | AM HUNGRY, OUT OF A PHONE TO ADDRESS COURT MATTERS, AND BROKE
DOWN. | HAVE FILED FOR DISABILITY DUE TO THE DAMAGES THESE 25 CASES HAVE CREATED
AND BEG FOR SOME KIND OF RELIEF.

| also bring forth the following counts and allegations supporting this cause of action:

Count 1 NEGLIGENCE

Jefferson County employees failed to perform the duties of which they are bound as an employee of the

County in an effective manor and in a manner of which they are contracted to do. Their intentional

altering of court record, denying me access to justice, denying me records and evidence requests, and
Case 4:20-cv-00597-BLW Document1 Filed 12/28/20 Page 10 of 10

denying me due process of law and equal protections of the law has created damages and harm to all
involved. The harassment and false allegations made by them and not corrected has created more
devastation within my family. My husband, who has abandoned me and the kids, refused to spend
another dime on this corruption presented to us here in Jefferson Co. He refused to pay another
attorney when they will not go against the govt. even though they should. He has abandoned us and
the court is allowing him to do so and even allowing him to be in contempt of their court order. The
court allowed IDHW to be in contempt of the disposition order for years in the CPA case and | feel this
case will go the same due to past experience. | am in dire need of funding, access to my funding, and
fee waivers, representation, and the access to make filings. They have never addressed my motions,
objections, and it has been a complete waste of time to deal with this court all together. This is harmful
to my son's by not addressing their disabilities and not allowing them to pursue the recommendations of
mental health professionals and to take my son off of his psychotropic medication is harmful as well.
Now allowing all of those mental health professionals to testify have also made this near impossible to
receive due process of law. | am moving this court to allow this removal and to allow me the
opportunity to produce evidence, have a voice and be heard, and allow discovery in this case as | have
never had that opportunity even through the Supreme Court. | am also asking for representation as |

have been denied that and am in dire need.

Zt

my yoy
DONE and DATED this £5 , day of De C. , 2020.

Kim Hyde-Rhodes
